UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM 20-F o Registration Statement Pursuant to Section12(b) or12(g) of The Securities Exchange Act of 1934 OR x Annual Report Pursuant to Section13 or15(d) of The Securities Exchange Act of 1934 For the fiscal year ended August31, 2008 OR o Transition Report Pursuant to Section13 or15(d) of The Securities Exchange Act of 1934 OR o Shell Company Report pursuant to Section13 or15(d) of The Securities Exchange Act of 1934 Commission File Number: 333-134004 CANADIAN SATELLITE RADIO HOLDINGSINC. (Exact Name of Registrant as Specified in its Charter) Not Applicable (Translation of Registrant’s Name into English) Province of Ontario, Canada (Jurisdiction of Incorporation or Organization) 590King Street West 3rdFloor Toronto,
